Citation Nr: 1547526	
Decision Date: 11/10/15    Archive Date: 11/13/15

DOCKET NO.  14-01 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an extension of a temporary total rating for convalescence purposes.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for sleep apnea associated with exercise-induced asthma.

4.  Entitlement to service connection for right leg mass.

5.  Entitlement to a compensable rating for nerve damage post-surgical excision of right wisdom tooth.  

6.  Entitlement to a rating in excess of 10 percent for status right foot tibial sesamoid excision with medial eminence resection and right great metatarsal fracture and right great toe bunion status post bunionectomy.

7.  Entitlement to a rating in excess of 50 percent for major depressive disorder.  

8.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from May 1989 to May 2009.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office in Salt Lake City, Utah.  The Veteran's claims are currently under the jurisdiction of the Waco, Texas RO.   

The Board notes that a VA Form 9 received from the Veteran in April 2010 is invalid.  As explained by a May 2010 Deferred Rating Decision, the issue the Veteran stated that she was appealing was not one of the issues contained in a March 2010 statement of the case.  Additionally the document did not act as a notice of disagreement with regard to any of the issues decided by a July 2009 rating decision.    

In March 2011, VA received a VA Form 21-22 from the Veteran in which she appointed the Veterans of Foreign Wars as her representative.  

At her August 2015 hearing the Veteran asserted that she was unemployable due to her service-connected disabilities.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims held that a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the claimant.  The Court further held that when evidence of unemployability is submitted at the same time that the claimant is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  Here, the claim for TDIU is part of the claims for higher ratings and as such, a determination must also be made with respect to this claim.

The Veteran's claim for TDIU, claim for service connection for sleep apnea, and her claims for increased ratings for nerve damage, right foot disability and major depressive disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  At an August 2015 hearing, the Veteran indicated that she wished to withdraw her claim for service connection for tinnitus and withdraw her claim for an extension of a temporary total rating for convalescence purposes.

2.  The Veteran developed a right lower extremity mass during service and this mass was surgically removed by VA in April 2011.



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by the Veteran have been met with respect to the claim for service connection for tinnitus.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for withdrawal of a substantive appeal by the Veteran have been met with respect to the claim for an extension of a temporary total rating for convalescence purposes.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

3.  The criteria for service connection for residuals of a right leg mass have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawn Claims

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by her authorized representative.  38 C.F.R. § 20.204.  Appeals must be withdrawn in writing except for appeals withdrawn on the record at a hearing.  Id.  At her August 2015 hearing the Veteran withdrew her appeal for service connection for tinnitus and withdrew her appeal for an extension of a temporary total rating for convalescence purposes.  Accordingly, the Board does not have jurisdiction to review the appeal for these issues, and these appeals are dismissed.





II.  Right Leg Mass

In light of the favorable determination contained herein, further development with regard to VA's duties to notify and assist would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540 (1991).

The Veteran submitted a claim for service connection for residuals of a "left" lower extremity mass on a statement dated in February 2011.  In April 2011 the Veteran informed VA that the mass was in her "right" leg not her left leg.  As explained below, service connection for residuals of a soft tissue mass of the right leg is warranted.  

In order to establish service connection for a present disability, a claimant must demonstrate "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

To be present as a current disability, the claimed condition must be present at the time of the claim for benefits, as opposed to sometime in the distant past.  Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998).  The Gilpin requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

The service treatment records (STRs) reveal that in July 2008 the Veteran was noted to have a soft tissue mass of unknown etiology in her right leg.  The examiner recommended that the that the soft tissue mass be watched/monitored.

VA treatment records in April 2011 reveal that the Veteran complained of tenderness at the site of her right leg soft tissue mass and that it had fluctuated in size since 2008.  The mass was surgically removed at a VA facility in April 2011.  

The record clearly shows that the Veteran first developed a soft tissue mass of the right leg while in service.  She continued to have this mass after discharge from service and then she had surgical removal of the mass.  Thus, during the appeal period the Veteran underwent surgery of the right leg due to a disability that first developed during service.  Consequently, the Veteran is entitled to service connection for a right leg mass and any residuals of the surgical removal.  38 C.F.R. § 3.303. 


ORDER

The appeal for service connection for tinnitus is dismissed.

The appeal for service connection for an extension of a temporary total rating for convalescence purposes is dismissed.

Service connection for a right leg mass and residuals of the surgical removal of the mass is granted.  


REMAND

The Veteran testified at her August 2015 hearing that she was awarded Social Security Administration (SSA) disability benefits in September 2014.  The Court of Appeals for Veterans Claims has held that VA's duty to assist encompasses obtaining medical records that supported an SSA award of disability benefits as they may contain information relevant to VA claims.  Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992).  The Board recognizes that VA made requests for SSA records in 2012 and at that time received copies of SSA records, including a September 2011 SSA letter denying disability benefits.  However, given that the Veteran subsequently applied again for SSA benefits, the VA must obtain copies of  the updated SSA records.  

On her June 2013 notice of disagreement the Veteran asserted that her sleep apnea disability was aggravated by her obesity and that her obesity was due to her service-connected disabilities which prevent her from exercising.  At her hearing the Veteran asserted that her sleep apnea is aggravated by her service-connected asthma.  The Board notes that in May 2014 a VA physician reviewed the Veteran's claims file and opined that the Veteran's sleep apnea was not caused by the Veteran's service-connected asthma.  However, the VA physician provided no medical opinion regarding whether the Veteran's sleep apnea is aggravated by any of the Veteran's service-connected disabilities.  Accordingly, a medical opinion regarding aggravation must be obtained.  

The Veteran seeks a rating in excess of 10 percent for her service-connected right foot/toe disability.  She underwent additional surgery of the right foot in May 2015.  The Veteran should be provided a new VA examination of the right foot in order to determine the current severity of her service-connected right foot symptoms.  

The Veteran was most recently provided a VA examination of her psychiatric disability in March 2011.  Given her testimony regarding the current severity of her major depressive disorder, the Veteran should be provided a new VA psychiatric examination to determine the current nature and extent of her service-connected major depressive disorder.  

The Veteran asserted at her hearing that she is unemployable due to her service-connected disabilities.  The Veteran should be provided a VA medical examination that describes the extent of all of the Veteran's service-connected disabilities.   

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's updated VA treatment records.

2.  Request, directly from the SSA, complete copies of the notice of award of disability benefits from that agency, together with the medical records that served as the basis for that determination. 

All attempts to fulfill this development should be documented in the claims file.  If the search for these records is unsuccessful, that should be noted, and the Veteran must be informed.  The Veteran must then be given an opportunity to respond.

3.  When the above actions have been accomplished, afford the Veteran a VA examination of her sleep apnea disability.  The claims file should be made available for the examiner to review, and the examination report should indicate that this was accomplished.  The examiner must opine as to whether it is at least as likely as not (50 percent probability or greater) that any current sleep apnea disability has been aggravated by any of the Veteran's service-connected disabilities, including asthma.  The examiner must also opine as to whether it is at least as likely as not (50 percent probability or greater) that any current sleep apnea disability has been aggravated by obesity that is secondary to the Veteran's service-connected disabilities.  

The examiner should set forth the complete rationale for all opinions expressed and conclusions reached.

4.  When the above actions to obtain additional medical VA and SSA records have been accomplished, afford the Veteran a VA examination of her right foot.  The claims file should be made available for the examiner to review, and the examination report should indicate that this was accomplished.  The examiner should identify all of the manifestations of the Veteran's right foot disability, and state whether the symptoms associated with this disability are best characterized as moderate, moderately severe, or severe; or, whether the symptoms are analogous to actual loss of use of the foot.  The examiner must describe any functional impairment caused by the Veteran's right foot disability, taking into consideration any description of increased functional loss during flare-ups, as well as any functional loss due to pain, weakness, excess fatigability, or incoordination of motion.

The examiner should set forth the complete rationale for all opinions expressed and conclusions reached.

5.  When the above actions to obtain additional medical VA and SSA records have been accomplished, afford the Veteran a VA psychiatric examination.  The claims file should be made available for the examiner to review, and the examination report should indicate that this was accomplished.  The examiner should comment on the current nature and severity of the Veteran's major depressive disorder and address the Veteran's functional limitations due to her service-connected major depressive disorder as they relate to her ability to function in a work setting and to perform work tasks.  

6.  When the above actions have been accomplished, afford the Veteran a VA examination of her service-connected disabilities.  The claims file should be made available and reviewed by the examiner.

The examiner should provide a description of the functional impairments of the Veteran's service-connected disabilities, with specific regard to their effects on her ability to perform tasks, including sedentary and physical tasks.  The service-connected disabilities include major depressive disorder, asthma, right elbow epicondylitis, bilateral knee disability, right toe scar, left hand numbness, right foot disability, bilateral pes planus, right tibial fracture, right eye corneal scar, hypertension, hemorrhoids, uterine fibroids, left calf scar, right thigh scar, tension headaches, right thumb nail deformity and nerve damage post-surgical excision of the right wisdom tooth.  The examiner should also address the Veteran's functional limitations due to her service-connected disabilities, jointly, as they may relate to her ability to function in a work setting and to perform work tasks.  

The Veteran is hereby notified that it is her responsibility to report for the scheduled VA examinations and to cooperate in the development of the claims.   The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. § 3.655 (2015).

7.  Following completion of all indicated development, the RO should readjudicate the issues remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and her representative should be provided with a supplemental statement of the case which includes a summary of any additional evidence submitted, applicable laws and regulations, and the reasons for the decision.  They should then be afforded an applicable time to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. PAPPAS 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


